DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Murakami et al. (Journal of Food Science, 2015), made of record by Applicant, and as evidenced by “Toppr.com” chemistry NPL.
Regarding Claims 6, 7, and 9, Murakami teaches a method for producing a powdered wheat protein comprising: step 1 of preparing a pasty raw material formed by kneading a wheat protein, an acid and water, and step 2 of drying the pasty raw material obtained in step 1 by freeze drying or flash drying, as Murakami teaches using a kneading machine to combine wheat flour and water, thereby obtaining a wet gluten, which is a wheat protein, which was then frozen and then thawed in tap water and restored to its wet gluten form, which was then dispersed in 600ml of 0.07M acetic acid and homogenized for the next five minutes (Page C270, Column 1, Paragraphs 4-5). Murakami then teaches freeze-drying the dispersed gluten to form a powder (Page C270, Column 1, Paragraphs 4-5). Murakami teaches the wheat gluten contains 67.1% moisture, which meets the limitation of Claim 9, and also teaches the pasty raw material is allowed to stand for 5 minutes or more and then subjected to step 2, as set forth above. 
Regarding Claim 8, Murakami teaches dispersing the wet gluten in 0.07M (Molar) acetic acid, as set forth above. Calculations were done to convert 0.07M acetic acid into 0.067 mol/kg (molality) measurement, which is within the range claimed, by following the guidelines set forth in the NPL website Toppr.com, made of record by the Examiner, as follows.
Given:
0.07 M acetic acid solution
Molecular mass of acetic acid = 60
Density of acetic acid = 1.053 g/ml (assumed density)
0.07M acetic acid = 0.07moles in 1 L solution
n=Given mass/Molar mass
0.07moles = Given mass/60
Given mass of solute = 4.2g
4.2g acetic acid in water
Density = 1.053 g/ml
1ml = 1.053g of solution
1000ml = 1,053g of solution
1,053 g = mass of solvent + mass of solute or 4.2g
Therefore, 1,048g = mass of solvent
Molality = # moles/mass of solvent (kg)
Molality = 0.07 moles/1.048kg
Molality = 0.067 mol/kg acid

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding amended Claims 1-3, Murakami teaches a powdered wheat protein made by the steps as set forth in the above rejection of Claim 6. 
Regarding the claimed parameters of the loose bulk density and time for reaching maximum consistency as claimed, Applicant has amended Claim 1 to recite the method by which the powdered wheat protein is prepared, and in the specification, Applicant discloses (Paragraphs 12 and 54) that the method as now recited in Claims 1 and 6, along with the claimed amount of acid, as recited in Claim 8, have been found to result in the desired loose bulk density and other parameters including the maximum consistency. Since Murakami teaches the claimed method which is seen to result in the claimed powdered wheat protein, as set forth above, it would still be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations regarding the loose bulk density and time for reaching maximum consistency. Thus, the previously mentioned limitations of amended Claims 1-3 are found to either be anticipated or rendered obvious by the above reference. It is also noted that Claim 9 was rejected over Murakami, as set forth above, who teaches the claimed amount of moisture content of less than 70% by mass or less. Therefore, the limitation of the pasty raw material is deemed to be met by virtue of the claimed moisture content being met. 
Regarding Claims 1-3, the specific loose bulk density and methodology for reaching the maximum consistency of 5 minutes or less in the claimed mixograph test are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches a method which is seen to result in the claimed powdered wheat protein, as set forth above, and as disclosed as such by Applicant, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations regarding the loose bulk density and time for reaching maximum consistency. Thus, the previously mentioned limitations of Claims 1-3 are shown by the above reference. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Claim Rejections - 35 USC § 103
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding Claims 4-5, Murakami is relied upon as above in the rejection of amended Claim 1 and is seen to teach or render obvious the clamed wheat protein powder. Murakami teaches that wheat gluten improves the functionality, usability, and palatability of a variety of foods such as bread, noodles, cakes, biscuits, etc. (Page C269, Column 1, Paragraph 1). Therefore, adding the powdered wheat protein taught by Murakami to a processed food such as a noodle would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Response to Arguments
The 112 rejection previously set forth has been withdrawn in light of Applicant’s amendment to Claim 1. Applicant's arguments have been fully considered but they are not persuasive for the following reasons. The declaration under 37 CFR 1.132 filed 12/6/2021 is insufficient to overcome the rejection of the pending claims based upon 35 USC 102 and 103 as set forth in the last Office action, for the following reasons.
Applicants claims are not commensurate in scope with the evidence presented in the declaration, as a moisture content for the pasty raw material is only recited in Claim 9, and such a moisture content for the pasty raw material is met by the reference of Murakami, as set forth above. Applicant’s specification links the method of preparing the powdered wheat protein, as now recited in Claims 1 and 6, to the preparation of a powdered what protein having the claimed functional parameters. As previously set forth, the reference of Murakami teaches the claimed method, as recited in amended Claim 1 and in Claim 6. In addition, Applicant’s specification discloses a range of moisture content for the pasty raw material that encompasses the range disclosed by the prior art, and also points out that moisture contents greater than 80% result in a liquid dispersion that is unable to meet the claimed parameters. Murakami teaches 67% moisture content in the mixture of the wheat protein, acid and water, which meets the claimed limitation of less than 70% by mass or less of moisture, and is also under the 80% by mass moisture limit for obtaining a pasty raw material. Therefore, to the extent of what is claimed by Applicant, the prior art is still deemed to read on the claimed pasty raw material and method of making the powdered wheat protein, and as such, the powdered wheat protein taught by the prior art would still be reasonably expected to function as claimed and possess the claimed parameters as well. Applicant may have determined that a particular moisture content for a pasty raw material is effective for providing a powdered wheat protein having particular parameters, but such a moisture content is not required by Applicant’s claims. Therefore, in considering Applicant’s claimed product and method, the Examiner is still not convinced that there is a significant difference between what is taught in the prior art and Applicant’s powdered wheat protein. Therefore, the Examiner is not persuaded on the patentability of Applicant’s claims at this time and the rejection is made final and deemed proper. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4871577 teaches of a dried wheat protein composition which is prepared by combining wheat protein, acid and water and drying the composition. JP2007-000046 also teaches a dried wheat protein composition which is prepared by combining wheat protein, acid and water and drying it.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	5/6/2022